DETAILED ACTION
This final rejection is responsive to the claims filed 15 March 2021.  Claims 1-20 are pending.  Claims 1, 11, and 15 are independent claims.  Claims 6 and 7 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pg. 9) that Barath does not teach identifying additional linguistic bot end user input that activate the trigger operation.  Applicant notes ¶[0036] of the instant specification which describes the foregoing functionality, i.e. generating additional example input based on the textual examples provided by the author.  This allows for much greater flexibility in responding naturally to end users.
However, after further review of the claim language, Examiner respectfully disagrees.  Applicant is arguing for functionality that is not yet present or clarified in the claims.  In particular, Barath teaches (Fig. 16) the user being able to specify a variety of conditions which include the object name, relationship, and value.  The values can be interpreted as additional linguistic end user inputs.  
Moreover, Applicant argues (pgs. 9-10) that the cited references do not teach first and second display panes.  
However, after further review of the claim language, Examiner respectfully disagrees.  Barath teaches an interface which displays nodes and being able to configure each node.  However, as provided in the Office Action, Barath does not explicitly teach dividing the interface into two display panes wherein one pane contains a node and the other contains the configuration of said node.  Accordingly, Kannan provides this additional functionality.  Specifically, in Figs. 2-6, the Taskbar 203 show the main flow wherein the event location dialog is 
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Barath (US 2018/0107461 A1) hereinafter known as Barath in view of Kannan (US 2018/0129484 A1) hereinafter known as Kannan.


Regarding independent claim 1, Barath teaches:
A computer implemented method of authoring a chatbot, comprising: detecting an authoring input identifying a trigger, activation of the trigger causing the chatbot to execute an action in a dialog during operation;  (Barath: Figs. 7-9 and ¶[0028] and ¶[0065]; Barath teaches a browser window used for configuring workflow steps for designing chat bots.  Specifically, Fig. 9 and ¶[0068] teach the user adding a workflow step which includes a condition that can branch based on the evaluation of the condition.  Fig. 12 and ¶[0079]-¶[0082] further teach executing the workflow in a runtime environment and displaying the GUI.  Fig. 8 and ¶[0067] teaches a node which determines if a file has been created ina  folder and if so, the following step is triggered.)
displaying a trigger node, corresponding to the trigger, on a first display pane;  (Barath: Fig. 8; Barath teaches displaying a trigger node since node evaluates whether a file in the folder, specified by the user, has been created.)
displaying, along with the first display pane, a second display pane comprising a trigger configuration user interface having a property input actuator that is configured to receive a property input identifying a property that activates the trigger;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
detecting actuation of the property input actuator identifying the property that activates the trigger; and  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.  Accordingly, the workflow will detect whether a file was created in the specified folder location which will activate the trigger and move onto the next workflow step.)
...

Barath does not explicitly teach, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  Barath also does not explicitly teach:
automatically generating code that maps the trigger to the property that activates the trigger.  

However, Kannan teaches, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  (Kannan: Figs. 2-6; Kannan teaches a pane which displays event triggers and another pane which allows the user to configure the triggers.)
automatically generating code that maps the trigger to the property that activates the trigger.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.)

Barath and Kannan are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further dividing the display into two panes and generating code that implements the configured node as taught in Kannan.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach dividing the display into two panes and generating code that implements the configured node.  Kannan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Kannan because the combination would allow the user to efficiently configure the nodes and further allow the user to then manipulate the generated code, as suggested by Kannan: ¶[0048].




Regarding claim 2, Barath in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Kannan further teaches:
and further comprising: automatically generating code that maps the trigger to the action that is executed in the dialog when the trigger is activated.  (Kannan: Fig. 6A and ¶[0048] and ¶[0037]; Kannan teaches each node being associated with programming code.  Accordingly, when the user introduces new nodes and changes their behavior, new code is generated.  ¶[0038] further teaches a runtime environment which executes the workflow.)




Regarding claim 3, Barath in view of Kannan further teaches the computer implemented method of claim 1 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising the trigger configuration user interface having the property input actuator comprises: accessing a bot schema to identify the trigger configuration user interface, based on the trigger identified by the authoring input.  (Barath: Figs. 9 and 16; Barath teaches accessing the trigger node for user configuration.)




Regarding claim 4, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising the trigger configuration user interface having the property input actuator comprises: displaying a textual input mechanism that receives a textual author input identifying a linguistic chatbot end user input that activates the trigger during operation.  (Barath: Figs. 9 and 16 and ¶[0068]; Barath teaches accessing the trigger node for user configuration, wherein the user is able to provide textual input.)




Regarding claim 5, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
and further comprising:  -43- providing the textual author input to a text processing system; and receiving a response from the text processing system identifying additional linguistic bot end user inputs that activate the trigger when the chatbot is running.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.)




Regarding claim 6, Barath in view of Kannan further teaches the computer implemented method of claim 5 (as cited above).

Barath further teaches:
wherein receiving the response from the text processing system input comprises: receiving textual inputs indicative of the additional linguistic bot end user inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.  The inputs may be “yes” or “no”.)




claim 7, Barath in view of Kannan further teaches the computer implemented method of claim 5 (as cited above).

Barath further teaches:
wherein receiving the response from the the text processing system input comprises: receiving a model configured to recognize the additional linguistic bot end user inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.  The inputs may be “yes” or “no”.  The foregoing may be interpreted as a model.)




Regarding claim 8, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising the trigger configuration user interface having the property input actuator comprises: displaying a dialog event actuator that is actuatable to identify a dialog event that activates the trigger during operation of the chatbot.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)




Regarding claim 9, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising the trigger configuration user interface having the property input actuator comprises: displaying a dialog output activity actuator that is actuatable to identify a dialog output activity that activates the trigger during operation of the chatbot.  (Barath: ¶[0125]-¶[0127]; Barath teaches the user specifying different sets of actions to take based on conditionals that are presented to the user.)




Regarding claim 10, Barath in view of Kannan further teaches the computer implemented method of claim 3 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising the trigger configuration user interface having the property input actuator comprises: displaying a language processing system selector that is actuatable to select a natural language processing system that is used by the chatbot during operation.  (Barath: Fig. 16; Barath teaches the user specifying textual values such as “yes”.)




Regarding independent claim 11, Barath teaches:
A computing system for authoring a chatbot, the computing system comprising: one or more processors; and memory storing instructions which, when executed by the one or more processors, cause the one or more processors to perform steps of: detecting an authoring input (Barath: Figs. 7-9 and ¶[0028] and ¶[0065]; Barath teaches a browser window used for configuring workflow steps for designing chat bots.  Specifically, Fig. 9 and ¶[0068] teach the user adding a workflow step which includes a condition that can branch based on the evaluation of the condition.  Fig. 12 and ¶[0079]-¶[0082] further teach executing the workflow in a runtime environment and displaying the GUI.  Fig. 8 and ¶[0067] teaches a node which determines if a file has been created ina  folder and if so, the following step is triggered.)
displaying a trigger node, corresponding to the trigger, on a first display pane;  (Barath: Fig. 8; Barath teaches displaying a trigger node since node evaluates whether a file in the folder, specified by the user, has been created.)
displaying, along with the first display pane, a second display pane comprising a trigger configuration user interface having a textual input mechanism that receives a textual author input identifying a linguistic bot end user input that activates the trigger during operation;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
detecting the textual author input on the textual input mechanism;  (Barath: Fig. 8 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
providing the textual author input to a text processing system;  (Barath: Figs. 8 and 16 and ¶[0067]; Barath teaches a text input box where the user may input the folder location.  The node checks whether a file was created in this folder before moving onto the next workflow step.)
receiving a response from the text processing system, identifying additional linguistic bot end user inputs that activate the trigger during operation, to obtain a set of trigger activation inputs comprising the additional linguistic bot end user inputs provided by the language (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.)
configuring the trigger to be activated when a bot end user provides a linguistic input that matches any of the trigger activation inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.)

Barath does not explicitly teach, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  Barath also does not explicitly teach:

However, Kannan teaches, with respect to limitations (b) and (c), dividing the display into the first display pane and the second display pane.  (Kannan: Figs. 2-6; Kannan teaches a pane which displays event triggers and another pane which allows the user to configure the triggers.)

Barath and Kannan are in the same field of endeavor as the present invention, as the references are directed to designing a workflow for a chat bot.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of configuring nodes for a chat bot as taught in Barath with further dividing the display into two panes as taught in Kannan.  Barath already teaches designing a chat bot workflow using nodes.  However, Barath does not explicitly teach dividing the display into two panes.  Kannan provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barath to include teachings of Kannan because the combination would allow the user to efficiently configure the nodes, as suggested by Kannan: ¶[0048].



claim 12, Barath in view of Kannan further teaches the computing system of claim 11 (as cited above).

Barath further teaches:
wherein displaying the second display pane comprising a trigger configuration user interface with a textual input mechanism comprises: accessing a bot schema to identify the trigger configuration user interface, based on the trigger identified by the authoring input.  (Barath: Figs. 9 and 16; Barath teaches accessing the trigger node for user configuration.)



Regarding claim 13, Barath in view of Kannan further teaches the computing system of claim 11 (as cited above).

Barath further teaches:
wherein receiving a response from the text processing system comprises: receiving textual inputs identifying the additional linguistic bot end user inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.  The inputs may be “yes” or “no”.)





Regarding claim 14, Barath in view of Kannan further teaches the computing system of claim 11 (as cited above).

Barath further teaches:
wherein receiving a response from the text processing system comprises: receiving a model configured to recognize the additional linguistic bot end user inputs.  (Barath: Fig. 16 and ¶[0124]-¶[0125]; Barath teaches specifying a condition on the trigger depending on the user input.  The inputs may be “yes” or “no”.  The foregoing may be interpreted as a model.)




Regarding claims 15-20, these claims recite a computing system that performs the method of claims 1-3 and 8-10; therefore, the same rationale for rejection applies.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142